TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 20, 2014



                                     NO. 03-13-00372-CR


                                Christopher D. Hyde, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Christopher D.

Hyde has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

Hyde to withdraw his notice of appeal, and dismisses the appeal. Because Hyde is indigent and

unable to pay costs, no adjudication of costs is made.